J-S09039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MASTAFA MCCLOUD                       :
                                       :
                   Appellant           :   No. 1666 EDA 2019

            Appeal from the PCRA Order Entered May 9, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0203311-2005,
           CP-51-CR-0203851-2005, CP-51-CR-0204541-2005

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MASTAFA MCCLOUD                       :
                                       :
                   Appellant           :   No. 1667 EDA 2019

            Appeal from the PCRA Order Entered May 9, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0203311-2005,
           CP-51-CR-0203851-2005, CP-51-CR-0204541-2005

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MASTAFA MCCLOUD                       :
                                       :
                   Appellant           :   No. 1668 EDA 2019

            Appeal from the PCRA Order Entered May 9, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0203311-2005,
J-S09039-20



              CP-51-CR-0203851-2005, CP-51-CR-0204541-2005


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                   FILED MAY 5, 2020

        Appellant, Mastafa McCloud appeals from the order entered May 9,

2019, that dismissed his third petition filed under the Post Conviction Relief

Act (“PCRA”)1 without a hearing. We quash this appeal.

        The facts and procedural history underlying this appeal are as follows:

        Appellant was one of several men who engaged in a shooting
        rampage on the streets of Philadelphia on the evening of
        October 14, 2004.        Following a bench trial, Appellant was
        convicted on November 18, 2005, of numerous counts of
        aggravated assault, and one count each of attempted murder,
        carrying a firearm without a license, and criminal conspiracy. On
        May 16, 2006, the court imposed an aggregate sentence of
        thirteen and one half (13½) to twenty-seven (27) years’
        incarceration. The court denied Appellant’s timely post-sentence
        motions. This Court affirmed the judgment of sentence on
        November 14, 2008. See Commonwealth v. McCloud, 964
        A.2d 945 (Pa.Super. 2008) (addressing sufficiency of evidence
        issue and waiving discretionary aspects of sentencing issue).
        Appellant did not seek further review at that time. Thus, for
        purposes of the PCRA, Appellant’s judgment of sentence became
        final on December 14, 2008, upon expiration of the 30-day time
        period to petition for allowance of appeal with our Supreme Court.
        See Pa.R.A.P. 1113 (stating: “Except as otherwise prescribed by
        this rule, a petition for allowance of appeal shall be filed with the
        Prothonotary of the Supreme Court within 30 days after the entry
        of the order of the Superior Court or the Commonwealth Court
        sought to be reviewed”).


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.

                                           -2-
J-S09039-20


Commonwealth v. McCloud, No. 1849 EDA 2015 unpublished memorandum

at 1-2 (Pa. Super. filed September 13, 2016). Appellant thereafter filed two

unsuccessful PCRA petitions.

     On May 9, 2019, the PCRA court dismissed Appellant’s third PCRA

petition. On June 5, 2019, Appellant filed one notice of appeal listing three

distinct Court of Common Pleas docket numbers.

     The Official Note to Rule 341 of the Pennsylvania Rules of
     Appellate Procedure provides in relevant part:

        Where . . . one or more orders resolves issues arising on
        more than one docket or relating to more than one
        judgment, separate notices of appeals must be filed.
        Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
        Super. 2007) (quashing appeal taken by single notice of
        appeal from order on remand for consideration under
        Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

     Pa.R.A.P. 341, Official Note.

     Until recently, it was common practice for courts of this
     Commonwealth to allow appeals to proceed, even if they failed to
     comply with Pa.R.A.P. 341.

        While our Supreme Court recognized that the practice of
        appealing multiple orders in a single appeal is discouraged
        under Pa.R.A.P. 512 (joint appeals), it previously
        determined that “appellate courts have not generally
        quashed [such] appeals, provided that the issues involved
        are nearly identical, no objection to the appeal has been
        raised, and the period for appeal has expired.” K.H. v. J.R.,
        826 A.2d 863, 870 (Pa. 2003) (citation omitted).

     In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
     (footnote omitted).

     However, on June 1, 2018, our Supreme Court in
     [Commonwealth v.] Walker[, 185 A.3d 969 (Pa. 2018),] held
     that the practice violated Pennsylvania Rule of Appellate
     Procedure 341, and the failure to file separate notices of appeal
     for separate dockets must result in quashal of the appeal. See

                                     -3-
J-S09039-20


     Walker, 185 A.3d at 977. The Court stated unequivocally: “The
     Official Note to Rule 341 provides a bright-line mandatory
     instruction to practitioners to file separate notices of appeal. . . .
     The failure to do so requires the appellate court to quash the
     appeal.” Id. at 976-77.

     Because the mandate in the Official Note was contrary to “decades
     of case law from this Court and the intermediate appellate courts,”
     the Walker Court announced that its holding would apply
     prospectively only. Id. at 977. Accordingly, Walker applies to
     appeals filed after June 1, 2018, the date Walker was filed. Id.

                                  *    *    *
        2 We recognize the harsh - perhaps draconian - consequence

        of quashing any appeal . . . However, our role as an
        intermediate appellate court is clear.        “It is not the
        prerogative of an intermediate appellate court to enunciate
        new precepts of law or to expand existing legal doctrines.
        Such is a province reserved to the Supreme Court.” Moses
        v. T.N.T. Red Star Exp., 725 A.2d 792, 801 (Pa. Super.
        1999). It is well-settled that “the Superior Court is an error
        correcting court and we are obliged to apply the decisional
        law as determined by the Supreme Court of Pennsylvania.”
        Commonwealth v. Montini, 712 A.2d 761, 769 (Pa.
        Super. 1998).

In re M.P., 204 A.3d 976, 980-81 & n.2 (Pa. Super. 2019). In M.P., id. at

980, this Court “remind[ed], advise[d] and emphasize[d] to all litigants who

seek appellate review with this Court – whether in criminal, civil or family

cases – that Walker is the law of the Commonwealth, and shall be applied

prospectively and uniformly by this Court.”

     Instantly, Appellant filed a single notice of appeal from the order listing

three separate docket numbers.      Appellant’s notice of appeal was filed on

June 5, 2019, which postdates the Walker decision. Consequently, Walker

compels quashal of the current appeal.

     Appeal quashed.

                                     -4-
J-S09039-20


Judge Lazarus joins the Memorandum.

Judge Shogan Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/05/2020




                                  -5-